Citation Nr: 0524617	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  04-31 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.  

2.  Entitlement to service connection for a low back 
disability.  

3.  Entitlement to service connection for a bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
November 1970.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  In that decision, the RO denied the 
veteran's claims for service connection for degenerative 
joint disease of the cervical spine (cervical spine 
disability), for low back pain (low back disability), for 
osteochondritis dissecans of the knees (bilateral knee 
disability), and for bilateral intrascapular pain.  
[Parenthetically, the Board notes that while the veteran's 
claims were adjudicated by the San Diego RO, jurisdiction 
over the veteran's claims file remains with the Honolulu RO.]

In April 2005, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  During the hearing, the veteran 
withdrew from appellate status his claim for service 
connection for bilateral intrascapular pain.  At the 
conclusion of his hearing, the veteran was informed that the 
record was to be held open for 60 days to allow for the 
submission of additional evidence.  

In May 2005, the veteran submitted a statement from his ex-
spouse directly to the Board in support of his claim for 
service connection for a cervical spine disability.  The 
veteran included a waiver of initial RO consideration of the 
statement.  The Board accepts this evidence for inclusion 
into the record on appeal.  See 38 C.F.R. § 20.800 (2004).  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  Disabilities of the low back and bilateral knees were not 
noted at service entrance, and there is no clear and 
unmistakable evidence that establishes that a low back 
disability and/or bilateral knee disability pre-existed 
service.  The veteran was in sound condition at the time of 
his entry onto active service.  

3.  Disabilities of the cervical spine, low back, and/or 
bilateral knees were not shown in service, within one year of 
separation from service, or for a number of years after 
service, and there is no medical evidence or opinion 
suggesting a nexus between any of the claimed disabilities 
and service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine 
disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).  

2.  The criteria for service connection for a low back 
disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).

3.  The criteria for service connection for a bilateral knee 
disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claims on appeal has 
been accomplished.  

Through December 2001 and May 2003 notice letters, a 
September 2004 SOC, and an April 2005 supplemental SOC 
(SSOC), the RO notified the veteran and his representative of 
the legal criteria governing his claims, the evidence that 
had been considered in connection with his appeal, and the 
bases for the denial of his claims.  After each, they were 
afforded the opportunity to respond.  Hence, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claims and has 
been afforded ample opportunity to submit such information 
and evidence.  

The Board also finds that the December 2001 and May 2003 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
The Board additionally notes that, during the April 2005 
hearing, the undersigned Veterans Law Judge requested that 
the veteran submit all pertinent evidence supportive of his 
claims that he had in his possession.  

In regards to VA's notice requirements, the Board notes that, 
in the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
indicated above, the four content of notice requirements have 
been met in this case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran 
before and after the August 2003 rating action on appeal.  
The Board finds that the lack of full, pre-adjudication 
notice in this appeal does not, in any way, prejudice the 
veteran.  In this regard, the Court has also held that an 
error in the adjudicative process is not prejudicial unless 
it "affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that, in 
this appeal, any delay in issuing the section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication, in that the 
veteran's claims were fully developed at the time of the most 
recent adjudication, as reflected in the April 2005 SSOC.  

As indicated above, the September 2004 SOC and April 2005 
SSOC notified the veteran what was needed to substantiate his 
claims and also identified the evidence that had been 
considered with respect to the claims.  Furthermore, in the 
notice letters, the RO advised the veteran of VA's 
responsibilities to notify and assist him in his claims.  
After the notice letters, SOC, and SSOC, the veteran was 
afforded an opportunity to respond.  The veteran has not 
identified any medical treatment providers from whom he 
wishes the RO to obtain records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims on 
appeal.  The veteran's service medical records are associated 
with the claims file.  In addition, the veteran's medical 
records from Kaiser Permanente; from the VA Medical Centers 
(VAMC) in Palo Alto, California, and Honolulu, Hawaii; and 
from the VA Pacific Islands Health Care System, are also 
associated with the claims file.  Furthermore, the veteran 
has both testified and submitted evidence in support of his 
claims.  Significantly, the record does not otherwise 
indicate, any additional, existing evidence pertinent to the 
claims on appeal that needs to be obtained.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims on appeal is 
harmless.  See ATD Corp. v. Lydall, 159 F.3d 534, 549 (Fed. 
Cir. 1998); Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claims on appeal.  


II. Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or from or aggravation of a pre-existing 
injury suffered or disease contracted in line of duty.  See 
38 C.F.R. §§ 1110; 38 C.F.R. § 3.303.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
see also 38 C.F.R. § 3.304(b) as amended at 70 Fed. Reg. 
23027 (May 4, 2005) (to be codified at 38 C.F.R. § 3.304(b)).  
VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-2003 
(2003).  

In this case, while pre-service medical records, dated in 
February and August 1967, reflect complaints of low back and 
bilateral knee pain, there is a lack of any clinical finding 
or diagnosis of a low back or bilateral knee disability.  The 
veteran's service entrance examination likewise does not 
reflect any clinical finding or diagnosis of a low back or 
bilateral knee disability.  Thus, notwithstanding the 
veteran's contentions of pre-existing low back and/or 
bilateral knee pain, the Board finds the veteran to have been 
in sound condition at service entrance.  Here, the medical 
evidence does not clearly and unmistakably establish any pre-
existing low back or bilateral knee disability prior to 
service.  See 38 U.S.C.A. § 1111.   

The veteran's service medical records do not specifically 
denote the presence of disability of the cervical spine, low 
back, or bilateral knees.  Such records do reflect that in 
September 1969, the veteran was treated for low back pain 
following the lifting of a heavy object.  The diagnosis at 
that time was low back strain.  No additional findings or 
treatment were reported.  On his separation examination in 
August 1970, there were no complaints, findings, or diagnoses 
of disability associated with the cervical spine, low back, 
and/or bilateral knees.  A signed statement from the veteran, 
dated in October 1970, reflects that there had been no change 
in his physical condition since he had been examined in 
August 1970.  

Post service, there is no showing of disability of the 
cervical spine, low back, and/or bilateral knees within the 
one-year period immediately following the veteran's discharge 
from service in November 1970.  In particular, a Kaiser-
Permanente progress note, dated in October 1971, reflects the 
veteran's report that he felt well, and other than mild 
obesity and an appendectomy scar noted on evaluation, the 
veteran's physical examination was reported as normal.  A 
number of years following service, medical treatment for the 
veteran's cervical spine, low back, and knees is initially 
shown.  In this respect, the veteran has been diagnosed with 
degenerative joint disease of the cervical spine with 
radiculopathy, degenerative joint disease of the lumbar 
spine, and osteochondritis dissecans of both knees.  In 
addition, the veteran has also undergone both left and right 
total knee replacement surgery due to degenerative joint 
disease.  

With respect to those current disabilities of the cervical 
spine, low back, and bilateral knees, there is absent from 
the record competent evidence linking any of those 
disabilities to the veteran's period of service or within 
one-year of service.  No medical professional provides 
findings or opinions to that effect, and neither the veteran 
nor his representative has presented or alluded to the 
existence of any such medical evidence or opinion.  

The Board has considered the veteran's hearing testimony and 
written contentions with regard to his claims.  While the 
Board does not doubt the sincerity of the veteran's belief 
that his disabilities are related to his period of active 
service, as a lay person without the appropriate medical 
training or expertise, he simply is not competent to provide 
a probative opinion on a medical matter-such as the medical 
relationship between a any current disability and service.  
See Bostain v. West, v. West, 11 Vet. 124, App. 124, 127 
(1998) (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  As such, the 
veteran's assertions, alone, cannot provide a basis for a 
grant of service connection.  

In the absence of a showing of a nexus between the veteran's 
cervical spine, low back, and/or bilateral knee disabilities 
and his period of service, or within one year of service, a 
preponderance of the evidence is against entitlement to 
service connection for the claimed disabilities.  
Accordingly, the appeal must be denied in its entirety.  In 
reaching this conclusion, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b); however, as the 
preponderance of the evidence is against the veteran's claims 
for service connection, such statute is not for application 
in this instance.  


ORDER

Service connection for a cervical spine disability is denied.  

Service connection for a low back disability is denied.  

Service connection for a bilateral knee disability is denied.  


	                        
____________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


